IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


PECO ENERGY COMPANY,                  : No. 892 MAL 2014
                                      :
                 Respondent           :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
           v.                         :
                                      :
                                      :
DANIEL P. VERMEYCHUK AND DORIS        :
E. VERMEYCHUK,                        :
                                      :
                 Petitioners          :


                                   ORDER


PER CURIAM

     AND NOW, this 4th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.